Loomis, J.,
(dissenting.) I concur entirely with the majority of the court in the principle that would make a demand and acceptance of assessments on the policy by the insurance company, after it had acquired knowledge of the incorrectness of the statements of the insured in her application, a waiver of dll right to insist upon a forfeiture of the policy by reason of such misstatements; but I think they err in holding that, upon the facts of the case, the insurance company is in law chargeable with such knowledge. They treat the demand and acceptance of the assessments as a waiver by the insurance company of its right to take advantage of the untruthfulness of the statement of Alice Galliger that she was a widow, the fact being that she then had a husband. A waiver is an intentional relinquishment of a known right. This definition is a well settled one. . The intention courts often find from conduct that is inconsistent with an intent to insist upon the right. But the right relinquished must be one that is actually known to the party making the waiver. No duty rested on these defendants to make the waiver. It was to be, if made, a wholly voluntary act on their part. Equity does not come in, either to impose a duty or to keep watch over their conduct. It is their *135actual intent upon actual knowledge that must be established to make the case one of waiver.
Now what are the facts here ? Mrs. Fitzpatrick, the assignee of the policy and the plaintiff in the case, went to the office of the company to make a certain inquiry with regard to the policy, and there informed a clerk to whom the secretary had referred her, that Alice had a husband, but had not lived with him for many years; and asked whether his being alive would make any difference with the company or whether he could claim any .of the insurance : to which the clerk replied that “ it made no sort of difference so far as they were concerned whether he was living or not and that he could not make any trouble about it.” Here it is perfectly clear that all the plaintiff had in mind was the possible trouble that the husband might make, in case of Alice’s death, by claiming the money that would be due under the policy. This is clear not ouly from her language, but from her own testimony upon the trial that she did not know until after Alice’s death that she had represented herself as a widow in her application. And what was in her mind is the just measure of what was in the mind of the clerk in replying to her inquiry. There was nothing to call his attention to the statement made by her in her application ; and it would not only be improbable in itself that he gave a thought to that matter, but he testified that he had no recollection of any conversation about it. The fact that the clerk took down the papers pertaining to the policy and with them the application, cannot seriously affect the case, as there was nothing to call his attention to the application, much less to this particular point in it. That this is a correct view of the facts is made evident by the remarks of the judge in his charge. He said to the jury:—The plaintiff claims in substance .that she went there at this time to ascertain the effect the fact that the husband of this woman was living would have upon her getting this insurance in full, or whether the husband could make any trouble about it; that Mr. Preston brought out some papers, and she thinks this application yms among them, and that, on her putting the *136question to Mm, he answered that he thought it would make no difference whether the husband was living or not, that he could claim nothing under the policy and could make them no trouble.”
It is to be borne in mind that the burden of proof is upon the party trying to establish the waiver, and that the plaintiff herself, upon whose sole testimony her case rests, does not pretend that she had a thought of inquiring as to the effect upon the policy of Alice’s representation that she was a widow, nor that the subject was in any way referred to as having any relation to her application.
My brethren, recognizing tMs difficulty, do not rely upon the existence of actual knowledge of the state of the application on the part of the company, but upon an inference which in their view the law makes or requires, that all that is contained in the numberless policies issued by the company is always within its knowledge. We cannot accede to this view. The knowledge must be actual, not merely theoretical. It must be practical knowledge, and must enter as such into all the conduct of the company that is to be affected by it. Yet, when we look at it as a practical matter, how can the officials of the company carry these innumerable and endless details in their minds? Could the owner of a thousand mortgages in New York carry them all in Ms mind, so that if he was called on to witness a deed he could at once notice that it was of property upon which he held a mortgage ? And if he could not remember his thousand mortgages can we expect an insurance company to remember the details of its fifty thousand policies ? It will not do to say that the company has a duty here. It clearly has none. It can always refer to the papers on its shelves where knowledge becomes necessary, and it would be a superhuman exertion, 'utterly uncalled for, to attempt to hold these multitudinous matters in mind. The law, in my opinion, does not require and cannot expect such an achievement.
If the conduct of the defendants in receiving the later assessments is to be regarded as a waiver of their right to *137take advantage of the misstatement of the application, it is a waiver upon imputed and not on actual knowledge, and it seems to me makes necessary the substitution of a new definition of waiver for the old and familiar one.
Tlie matter misstated in tbe application is one of little or no importance, and it is not creditable to the defendants to set it up. But tbe parties themselves made it a warranty and its unimportance becomes therefore a matter that cannot legally affect the result. I think there was error in the judgment, and that it should be reversed and a new trial granted.
In this opinion Beardsley, J., concurred.